Citation Nr: 1724916	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  10-44 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus and obesity to include as secondary to service connected hyperthyroidism (diabetes).

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 


INTRODUCTION

The Veteran had active duty service in the United States Navy from May 1967 to March 1970.  His service also included service in the United States Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran provided testimony at a hearing before a Decision Review Officer (DRO) at the RO in April 2012.  Subsequently, in August 2014, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings have been associated with the claims file.

This case was previously remanded in October 2014 to the Agency of Original Jurisdiction (AOJ) for further development.  The Board found the VA examinations that the Veteran attended in August 2010 and September 2010 to be inadequate and ordered new examinations to determine the nature and etiology of the Veteran's diabetes.  Subsequently, in February 2016 the Board received pertinent medical information that was not accompanied by a waiver of initial AOJ consideration.  Accordingly, the Board remanded the case back to the AOJ to review the additional records and adjudicate the case.  As these developments have been completed the Board finds that this case is now ready to be decided on the merits. 

The issue of entitlement to a total rating based on individual unemployabiltiy due to service connected disability (TDIU) was previously before the Board.  While the case was in remand status, the RO granted the Veteran's claim in an April 2017 rating decision.  Since this issue has been granted to the Veteran's satisfaction, it is no longer before the Board for appellate review. 
The issue of erectile dysfunction is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ for additional development.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not step foot in the Republic of Vietnam, there is no evidence the Veteran served where there was herbicide agent usage or storage; thus, there is no presumption that he was exposed to herbicides while serving on active or reserve component duty.

2.  The preponderance of the evidence shows that diabetes mellitus is not related to service, diabetes mellitus did not manifest itself to a compensable degree in the first post-service year, and diabetes mellitus was not caused or aggravated by a service-connected disability.

CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by military service, it may not be presumed to have been incurred in service, and it was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under 38 U.S.C.A. § 5102 VA, first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this appeal, the Board finds the letter dated in September 2010, before the October 2010 rating decision, and the letter dated in November 2011, before the September 2012 decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  The Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C.A. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letter, the rating decision, the statement of the case, the remands, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative and the representative and the VLJ asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that was not obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for higher evaluations.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence to include his service treatment records (STR), his private treatment records, his records from the Social Security Administration (SSA) and his VA treatment records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

Moreover, VA provided the Veteran with VA examinations in August 2010, April 2015.  The Board finds that the April 2015 examination is adequate to adjudicate the claim and the last exam substantially complies with the Board's remand instructions because it was provided after a review of the record on appeal, it referred to a detailed medical history from the claimant, and, after the Veteran was examined, the examiner provided an opinion as to nature and etiology of his current disability.  Therefore, the record is now sufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007); Steagal, supra; D'Aries, supra; Dyment, supra.  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the VBMS and Virtual VA claim files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the Veteran's claim folder shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

II.  The Claim 

The Veteran claims that service connection is warranted for his diabetes disability because the disability was caused by his exposure to Agent Orange when he was washing aircraft while on active duty and it is a result of his service-connected hyperthyroidism.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  


Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Additionally, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training (ACDUTRA) or from injury incurred or aggravated while performing inactive duty training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.  Other specifically enumerated disorders, including arthritis and diseases of the nervous system, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  However, presumptive periods do not apply to ACDUTRA or INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. §§ 101(21) and (24); 38 C.F.R. §§ 3.6(a) and (d).  ACDUTRA is, inter alia, full-time duty performed by member of the National Guard of any State.  38 C.F.R. § 3.6(c)(3).

As to herbicide exposure, VA laws and regulations provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to these herbicide agents is as follows: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (CAD) (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina, all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute/early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when service-connected disability has aggravated a nonservice-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, some medical issues fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale and a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau, supra.  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102.   Gilbert supra.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

As to a current disability, the post service record shows that the Veteran has a current diagnosis of Diabetes Mellitus Type II.  See VA examination April 2015.  According to the Veteran's private treatment records he has been diagnosed with this disability since 2002.  See East River Medical Record July 10, 2014.  

Moving on to the in-service occurrence of the Veteran's diabetes the Board notes that the Veteran was diagnosed with hyperthyroidism while on active duty and underwent a right thyroid lobectomy in order to treat this condition.  See March 12 1970 STR.  Although the Veteran was diagnosed with hyperthyroidism while on active duty, his STRs are silent for any treatments or diagnoses for diabetes while on active duty.  Moreover, the Veteran's separation physical in March 1970 did not indicate that he had diabetes when he left the service.  See separation physical March 24, 1970.  

In addition to the development of a thyroid disability in service, the Veteran has also claimed his diabetes was due to being exposed to Agent Orange while on active duty.  As to the presumptions found at 38 C.F.R. § 3.309(e), the Board notes that type 2 diabetes mellitus is one of the specifically listed disease.  The Board also notes that the Veteran served in the United States Navy from May 1967 to March 1970.  During that time period, the Veteran stated that he was exposed to Agent Orange while washing aircraft that came from Vietnam.  See July 2008 Statement in Support of Claim.  The Veteran's representative also advanced this theory at the Board hearing in August 2014.  Although the Veteran's representative has advanced this theory, she nor the Veteran offered no details or evidence to support this contention at the Board hearing or after the hearing took place.  Moreover, the Board notes that there is no evidence in the Veteran's active duty or reserve component military personnel records or STRs that indicate that he was exposed to Agent Orange, nor do they indicate that he served in Vietnam or another location where Agent Orange was tested, stored, or disposed of.  As such, the preponderance of the evidence is against a finding that the Veteran was exposed to Agent Orange and he is not entitled to the presumptive service connection found at 38 C.F.R. § 3.309(e).  

The Board will now examine the theories of service connection on a direct and secondary basis.  According to the Veteran's lay statements, the Veteran believes that his diabetes is due to his service-connected hyperthyroidism.  At the hearing with the DRO, the Veteran testified that following his thyroid surgery his weight would fluctuate and he attributed his weight gain to his thyroid disability.  See DRO Hearing Transcript April 2012.  Subsequently, at the Board hearing the Veteran testified that he gained 60 pounds following the thyroid surgery he received while on active duty and after some time his weight reached 345 pounds.  In addition, the Veteran stated that his thyroid disability made him weak, caused him to be tired, he had difficulty sleeping, and this condition made it difficult for him to work.  Lastly, he stated that his doctor attributed his current medical conditions to his service-connected thyroid disability.   See August 2014 Board Hearing transcript.  The Board finds that the Veteran is considered competent to report on observable problems, such as weakness and weight gain, because these symptoms are observable by a lay person.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  However, the Board also finds that the Veteran is not competent to provide a medical opinion as to the origins of his present disability because such an opinion requires medical expertise which they do not have.  See Davidson, supra; Kahana, supra.  

Moving on to the medical evidence in this case, the Veteran was afforded a VA examination in August 2015.  The examiner stated that the condition was less likely than not incurred in or caused by service because the Veteran had no documented diabetes and obesity in his STRs and he did not develop this disability within one year from release of service.  In addition, the examiner stated that as per history from the Veteran, he was diagnosed with diabetes back in the 1990s, which was far removed from his active service discharge back in May 1970.  Moreover, the examiner added that the Veteran also mentioned that has been gaining weight due his sedentary lifestyle and lack of exercise due to Chronic Obstructive Pulmonary Disease and Coronary Artery Disease.  Moreover, the examiner addressed the theory of a secondary service connection and stated that the condition was less likely than not due to or the result of the Veteran's service-connected condition of hyperthyroidism.  The examiner stated that per medical literature, enough study has not been done to support the cause and aggravation relationship effect between hyperthyroidism and diabetes/obesity.  The examiner opined that is was more likely that the risk factor to development of morbid obesity and diabetes of this veteran was a sedentary lifestyle, lack of exercise, ambulation with motorized scooter, and antidepressant medicine.  Furthermore, the examiner added that as per medical literature, most patients with overt hyperthyroidism have a dramatic constellation of symptoms such as: anxiety, emotional lability, weakness, tremor, palpitations, heat intolerance, increased perspiration, and weight loss despite a normal or increased appetite.  As such, his weight gain is not caused or aggravated by his service-connected hyperthyroidism nor was it aggravated beyond its natural progression.  Lastly, the examiner stated that the pathophysiology of diabetes is an imbalance between insulin secretion by the beta cell of pancreas and blood glucose regulation by insulin, and that diabetes and extreme obesity have nothing to do with his service-connected hyperthyroidism.  See August 2015 VA examination.  The Board finds this examination to be highly probative and places significant weight on this opinion.  

Moreover, the Board has also reviewed the letter submitted by the Veteran's doctor from November 2008.  In the letter written by Dr. Mena, he simply stated that the above-mentioned patient is a diabetic due to obesity.  He added that the patient is obese due to the thyroid being removed.  See November 24, 2008 Dr. Mena letter.  Unfortunately, the doctor did not indicate what he based his opinion on.  There was no evidence that he examined the Veteran's STRs and he did not provide a thorough analysis of how the Veteran's current disability was related to his military service or his service-connected hyperthyroidism.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  Accordingly, the most probative value of a medical opinion comes from its reasoning. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the Board finds that Dr. Mena's opinion has little probative value as to the origins and etiology of the Veteran's diabetes because the doctor did not provide a well-reasoned and thoughtful rationale to support his conclusion.  See Prejean, supra; Bloom, supra.    

Therefore, the Board finds the August 2015 VA examination as the most probative medical evidence of record.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).  In reaching this conclusion, the Board has not overlooked Dr. Mena's letter but simply finds that the VA examination is the most probative evidence available because it was well-reasoned, more detailed, and cited to the relevant evidence of record.    

The Board finds that the preponderance of the evidence shows that the Veteran's diabetes did not develop within his first post-service year and it was not diagnosed until decades after he left active-duty.  In addition, the Board finds that the Veteran's diabetes is not related to the Veteran's military service nor was it caused or aggravated by his service-connected hyperthyroidism.  In reaching this conclusion, the Board has considered the Veteran's lay statements and the available medical information but simply finds that the August 2015 VA examination is the most probative evidence of record.  Accordingly, the Board finds that entitlement to service connection for diabetes is not warranted because the weight of the probative evidence is against a finding that the Veteran's current disability was due to or aggravated by his service-connected hyperthyroidism and that there is no causal association or link between the post-service disability and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.307, 3.309, 3.303(d), 3.310.

For the above stated reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for entitlement to service connection for diabetes, must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for diabetes mellitus and obesity to include as secondary to service connected hyperthyroidism, is denied.


REMAND

As to the Veteran's claim for erectile dysfunction, the record reflects that the Veteran has not been given a VA examination to determine the nature and etiology of his condition.  According to McClendon, an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McClendon v. Nicholson, 20 Vet. App. 79 (2006).  While the Veteran does not have a diagnosis of erectile dysfunction on record, he has reported symptoms associated with that disability and this condition may be attributed to his service-connected hyperthyroidism.  Thus, a VA examination should be obtained to determine the nature and etiology of this disability.

While the appeal is remand status, the AOJ should also obtain and associate with the record any outstanding VA and private treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from March 3, 2017.

2.  After obtaining authorizations from Veteran, associate with the claims file any of the Veteran's contemporaneous private treatment records from February 1, 2016.

3.  Schedule the Veteran for a VA examination.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(A).  Does the Veteran have a current diagnosis for erectile dysfunction or has he possessed a diagnosis for this disability during the pendency of the appeal?

(B).  Is it as least as likely as not that the Veteran's erectile dysfunction is related to his active military service or had its onset while on active duty?

(C).  Is it as least as likely as not that the Veteran's erectile dysfunction is a result of the Veteran's service-connected hyperthyroidism?

(D).  Is it as least as likely as not that the Veteran's erectile dysfunction was aggravated (i.e. permanently worsened) by the Veteran's service connected hyperthyroidism?

In providing the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


